DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Application
2.	Claims 1-20 are pending in this application (16/200,892), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 11/16/2021, following the Non-Final Rejection office action dated 07/23/2021.    
	Claims 1, 4-6, 10, 19 and 20 have been amended. 
	(Please see page 8 of Applicant Arguments/Remarks, filed on 11/16/2021)
	Applicant's submissions have been entered.


Allowable Subject Matter
3.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed.













Statement of Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: 
	The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claims 1, 19 and 20.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 8-10 of Applicant Arguments/Remarks filed on 11/16/2021, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "evaluating, by the agent on the computer device, the requested action to remove or modify to determine whether to permit the requested action: in response to determining to permit the requested action, providing an elevated privilege process to perform the requested action for the calling process, wherein the elevated privilege process has privileges to perform the requested action and the calling process lacks privileges to perform the requested action; and 
performing the requested action to remove or modify the installed program in the
elevated privilege process." as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 19 and 20 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent claims 2-18, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
5.	Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191  

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191